Order insofar as it grants plaintiff’s motion to bring in additional parties defendant and serve aa amended complaint affirmed, with $10 costs and disbursements against appellant; order insofar as it denies defendants’ motion to dismiss the complaint as against Hart’s Food Stores reversed on the law, with $10 costs and disbursements, *1059and motion granted, without costs, on the ground that defendant was under no duty the breach of which would afford any basis of recovery by plaintiff. All concur. (The order denies defendant’s motion to dismiss plaintiff’s complaint and grants plaintiff's motion to bring in additional parties defendant.) Present — Taylor, P. J., McCurn, Love, Vaughan and Kimball, JJ.